Exhibit CERTIFICATE OF DESIGNATION SERIES C CONVERTIBLE PREFERRED STOCK FOR GLOBAL ENTERTAINMENT HOLDINGS, INC. GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada corporation (the "Company") does hereby make this Certificate of Designation, and the undersigned, being an officer of the Company does hereby certify that the following Resolutions have been duly adopted by the Company and are in full force and effect. RESOLVED, that, pursuant to Article Fourth of the Articles of Incorporation, as amended, of the Company, the Board of Directors hereby authorizes the issuance of, and fixes the designation and preferences and relative, participating, optional, and other special rights, and qualifications, limitations and restrictions, of a series of Preferred Stock consisting of six million (6,000,000) shares, $0.001 par value, to be designated "Series C Convertible Preferred Stock" (the "Series C Stock"). RESOLVED, that each share of the Series C Stock shall rank equally in all aspects and shall be subject to the following terms and provisions: 1.Preference on Liquidation. In the event of any voluntary or involuntary liquidation, distribution of assets (other than the payment of dividends), dissolution or winding-up of the Company, Series C Stock shall have preferential rights to the Company's common stock. 2.Voting Rights. (a)General Rights.Except as otherwise provided herein or as required by law, the Series C Stock shall be voted equally with the shares of the Common Stock of the Corporation and not as a separate class, at any annual or special meeting of stockholders of the Corporation, and may act by written consent in the same manner as the Common Stock. (b)Number of Votes.The holder of the shares of Series C Stock shall be entitled to such number of votes as shall be equal to the aggregate number of shares of Common Stock into which such holder's shares of Series C Stock are convertible immediately after the close of business on the record date fixed for such meeting or the effective date of such written consent. 3.Dividends.The holders of Series C Stock will be entitled to any dividends on the Series C Preferred Stock as shall be declared by the Board of Directors. 4.Conversion Rights. The holders of the Series C Stock shall have the following rights with respect to the conversion of the Series C Stock into shares of Common Stock (the "Conversion Rights"): (a)Conversion.Subject to and in compliance with the provisions of this Section 3, any shares of Series C Stock may, at any time, at the option of the holder, be converted into fully paid and non-assessable shares of Common Stock (a "Conversion"). (b) Conversion Rate. The entire class of authorized shares of Series C stock shall be convertible into approximately sixty percent (60%) of the Company’s common stock on a non-dilutive basis.Specifically, each share of Series C stock shall be convertible into such number of shares of common stock that is equal to the product of the number of the Company's common stock issued and outstanding at the time of conversion multiplied by 0.000025%. (c)Mechanics of the Conversion.Upon a Conversion, the holder of Series C Stock shall surrender the applicable certificate or certificates therefore, duly endorsed, at the office of the Company or any transfer agent for the Series C Stock, and shall give written notice to the Company of the Conversion and the number of shares of Series C Stock being converted.Thereupon, the Company shall promptly issue and deliver to such holder a certificate or certificates for the number of shares of Common Stock to which such holder is entitled. A Conversion shall be deemed to have been made at the close of the first business day after the date both notice has been given and the applicable share certificate or certificates have been delivered to the Company, provided, however, if the foregoing occurs on a business day, before the close of business, the Conversion shall be deemed to have occurred at the close of business on that day (the "Conversion Date"). The person entitled to receive the shares of Common Stock issuable upon a Conversion shall be treated for all purposes as the record holder of such shares of Common Stock on such date. (d)Adjustment to Conversion Ratio. If, prior to the conversion of all shares of Series C Preferred Stock, the number of outstanding shares of Common Stock is increased by a stock split, stock dividend or other similar event, or if the number of outstanding shares of Common Stock is decreased by a combination or reclassification of shares, or other similar event, the Board of Directors of the Corporation shall make an equitable adjustment in the Conversion Ratio, if necessary, toreflect such event in order to preserve substantially the initial Conversion Ratio. (e)
